JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00010-CV

                          MARK THOMPSON, SR., Appellant

                                             V.

                                KAREN SMITH, Appellee

   Appeal from the 246th District Court of Harris County. (Tr. Ct. No. 2013-03434).

       This case is an appeal from the final judgment signed by the trial court on September
5, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Mark Thompson, Sr., pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 17, 2015.

Panel consists of Justices Jennings, Keyes, and Bland. Opinion delivered by Justice Bland.